Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Pharoah Howard appeals the district court’s judgment entered after a jury found in favor of Appellees and denied relief on his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record, conclude that the issues Howard raises do not present substantial questions, and find no reversible error. Accordingly, we deny Howard’s motion for preparation of the trial transcript at government expense and affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.